UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 5, 2010 Shenandoah Telecommunications Company (Exact name of registrant as specified in its charter) Virginia 0-9881 54-1162807 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Shentel Way P.O. Box 459 Edinburg, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540) 984-4141 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2-(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02Results of Operations and Financial Condition. On May 5, 2010, the Company issued a press release reporting results for the three months ended March 31, 2010.A copy of the press release is included as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (c) Exhibits 99.1Press release dated May 5, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHENANDOAH TELECOMMUNICATIONS COMPANY (Registrant) May 5, 2010 /s/ Adele M. Skolits Adele M. Skolits Vice President - Finance and Chief Financial Officer (Duly Authorized Officer) 2
